ON MOTION FOR REHEARING.
Respondents urge, in their motion for a rehearing of this certiorari proceeding, that the construction given by this court, in Home Insurance Co. v. Wickham, 281 Mo. 300, to the several sections of the Administration Law, or statute, asObiter   amended by the General Assembly in 1911, andDictum.  particularly the construction given to Section 195, Revised Statutes 1909, as amended in 1911 (now Sec. 186, R.S. 1919), is obiter dictum, and was unnecessary to a decision of that cause; hence, it is insisted that respondents were not bound to follow the construction given to the several sections of the administration statute by this court in our opinion and decision in the Home Insurance Co. case, for the reason that what this court may have said in the opinion in that cause by way ofdictum is not "controlling authority" upon respondents, as judges of the St. Louis Court of Appeals, within the meaning and application of Section 6 of the Amendment of 1884 to Article VI of the State Constitution. A further study and analysis of our opinion in the Home Insurance Co. case, however, convinces us that no portion of such opinion was dictum, and that all that was said by this court in that opinion, including our construction of the several sections of the Administration Statute, was necessary to a decision of the issues presented and joined in that cause. Therefore, the decision and opinion of this court in the Home Insurance Company case, supra, was the "last previous ruling" of this court on a question of law, and is "controlling authority" in the several Courts of Appeals, at least, until our ruling and holding in said cause has been modified or overruled by this court. We see no good or sufficient reason for modifying or overruling our opinion and decision in the Home Insurance Company case.
It is furthermore urged by the respondents in their motion for rehearing, as it was likewise strenuously urged by respondents upon the original submission of this proceeding, that our construction of Section 195, Revised Statutes 1909, as amended in 1911 (now Sec. *Page 1147 
186, R.S. 1919), in the Home Insurance Company case, supra, has the effect, under certain hypothetical circumstances and in certain hypothesized instances, of requiring a claimant to exhibit his demand to the administrator or executor of a decedent's estate, and to present, or file, his demand in the probate court, for allowance, within 355 days, in order to prevent the bar of the special statute of limitation, whereas said section of the administration statute clearly and positively provides, and evinces the intention of the Legislature, that every claimant shall have a full and entire year, or 365 days, within which to exhibit his demand to the administrator or executor of a decedent's estate, and to present, or file, the said demand in the probate court, for allowance. In other words, it is the claim and contention of respondents that this court, in construing Section 195, Revised Statutes 1909, as amended in 1911 (now Sec. 186, R.S. 1919), in the Home Insurance Company case, has reduced, by judicial construction, the time within which a claimant may exhibit his demand against a decedent's estate, and may present, or file, his demand in the probate court, for allowance, to 355 days, although the statute, in clear and positive terms, allows a claimant a full and entire year of 365 days within which to exhibit his demand to the administrator, and to file, or present, such demand in the probate court, for allowance.
For many years prior to the amendment of 1911 (Laws 1911, page 82), and ever since the statute revision of 1879 (Sec. 189, R.S. 1879), the statute (Sec. 195, R.S. 1909) provided: "No claimant shall avail himself of the benefit of the preceding section unless he shall present his demand to the court in the mannerprovided by law, for allowance, within two years after the granting of the first letters on the estate," etc. [Italics our own.] This court was called upon, in two decided cases, to construe such statute, prior to its amendment in 1911. [Rassieur v. Zimmer, 249 Mo. 175; Keys v. Keys, 217 Mo. 48.] Both of the cited cases are reviewed in our main opinion in this original proceeding. As we have said in the main opinion herein, the opinion of this court in the Rassieur case, supra, discloses, in the statement of the controlling facts in that case, that the claimant, before presenting, or filing, his demand against the decedent's estate in the probate court, for allowance, served upon the administrator of said estate the written notice required and prescribed by Section 203, Revised Statutes 1909 (now Sec. 194, R.S. 1919), containing a copy of the instrument of writing or account on which claimant's demand was founded, and stating that claimant would present the same for allowance at the next term of the probate court, which written notice was served upon, or delivered to, said administrator more than "ten days before the beginning of such regular or adjourned term of the (probate) court," as required and prescribed by Section 204, Revised Statutes 1909 (now Sec. 195, R.S. 1919). Said this court in that case, speaking through BOND, J.: "Plaintiff in error *Page 1148 
(administrator) submits two questions to this court: (1) that the copy of the `notice of demand' filed on April 8, 1907, as and for the demand of defendant in error (claimant), is not a statement of facts sufficient to constitute a demand against the estate of which plaintiff in error is administrator; (2) that the filing of this paper with the clerk of the probate court in vacation and a few days before the lapse of two years from the grant of letters of administration, not being followed by a presentation for allowance until the next term of the probate court when the statute of two years had run, is thereby barred. If the copy of demand filed as the basis of the claim against the estate in appellant's hands contains the elements of a cause of action for the sums therein mentioned and may be treated as a formal demand, then the second point relied upon by appellant must be ruled adversely, for this court has recently held that a demand, otherwise sufficient, which is lodged after proper (i.e.,statutory) notice to the administrator with the clerk of the probate court and filed by him before the statutory two yearshave elapsed, is presented to the court, in the sense of the statute, from the date of its filing. [R.S. 1909, sec. 195; Keys v. Keys, 217 Mo. l.c. 65.] As the notice of demand was thus deposited with the clerk of the probate court, and filed by him a few days before the expiration of the statutory limit for the presentment of claims, it falls within the purview of that ruling." [Italics and parenthetical clauses our own.]
In the Keys case, supra, as we have pointed out in our main opinion herein, the statement of the controlling facts, set out in our opinion in that case, discloses that the claimant served upon, or delivered to, the administrator of the decedent's estate the statutory written notice required by Section 203, Revised Statutes 1909 (now Sec. 194, R.S. 1919), stating that claimant would present his demand for allowance at the next term of the probate court, but that such written notice was not served upon the administrator ten days (but only two days) before the commencement of the next term of the probate court, as required by Section 204, Revised Statutes 1909 (now Sec. 195, R.S. 1919). The administrator of the Key's estate, however, indorsed upon the original of the statutory written notice served upon him his written statement, acknowledging that claimant's demand had been exhibited to him for allowance against decedent's estate, and that he thereby entered his appearance in the matter of said claim, or demand, to the next term of the probate court, all of which acts of the administrator were done before the special statute of limitation of two years had run against claimant's demand. In the Keys case, GRAVES, J., speaking for this court, said: "Counsel seem to agree, in the briefs, that the suit was instituted in time to obviate the bar of the special statute of limitations. . . . From the findings of fact it appears that thenotice of claim was served upon the administrator November 30th, but the claim itself was not filed with the (probate) court until Monday, December 2, *Page 1149 
1901. If we exclude Sunday, as we should, as above indicated, this filing was in time. No action was taken by the court for several days thereafter, but the notice was to the effect thatthe claim would be filed on December 2, 1901, and it was sofiled. If the claim was filed in the court within the time, it can make no difference as to when the court acted thereon. Claimants cannot always regulate the actions of courts, and all they have to do is to present their claims within the statutory period of limitations. Nor does `presentation' as used in the statute mean that there should be an actual presentation to the judge and a hearing thereon, but if the claim is actually lodged with the court, through the file mark of its clerk, or otherwise, such is a sufficient presentation to meet the requirements of the law, although the judge of the court may not act thereon for days thereafter. . . . In the case at bar the notice was that itwould be presented at the next term of the court on December 2, 1901, and on that day the claim was filed and marked filed. This was sufficient." [Italics our own.]
The gist of our rulings and holdings in the Rassieur and Keys cases, supra, therefore, was that a claimant's demand is deemed to be presented, or filed, in the probate court, for allowance, if, and when, the proper (i.e., the statutory) notice is served upon the administrator of decedent's estate, or such service of the statutory written notice is waived by the administrator, before the running and bar of the special statute of limitation. It seems to be clear, from what was said in the Rassieur and Keys cases, supra, in construing Section 195, Revised Statutes 1909, before its amendment in 1911, that this court deemed and considered it to be a necessary and prerequisite procedural step, leading to the presentation, or filing, of a claimant's demand for allowance in the probate court, and in order to give, or confer upon, that court jurisdiction of the claimant's demand, and the power to act thereon, that the claimant must serve upon, or deliver to, the administrator or executor of the decedent's estate the statutory written notice in the form, manner and time as required and prescribed by Sections 203 and 204, Revised Statutes 1909 (now Secs. 194 and 195, R.S. 1919), or that the service of such statutory written notice must be waived by the administrator or executor of the decedent's estate, and that such service of the statutory written notice, or the waiver thereof by the administrator or executor of decedent's estate, must be had and done before the special statute of limitation has run upon, and barred, the claimant's demand. It seems to be clear, also, that the effect of our construction of Section 195, Revised Statutes 1909, prior to its amendment in 1911, in the Rassieur and Keys cases, was to construe, and to hold, the clause, "in the manner provided by law," as used in said section of the administration statute, and which clause has been retained in said section as amended (Sec. 186, R.S. 1919), to be referable to Sections 203 and 204, Revised Statutes 1909, which sections *Page 1150 
of the administration statute prescribe the form, manner and time of service of the written notice of the presentation, or filing of a claimant's demand in the probate court for allowance. Section 195, Revised Statutes 1909, was amended in 1911, and again in 1917, so as to require a claimant to "exhibit his demand to the administrator in the manner provided by law, for allowance, within one year after the date of granting of the first letters on the estate, or the first insertion of the publication of notice of the grant of such letters as provided for in section 182 of this article," but the said section of the statute, as amended (Sec. 186, R.S. 1919), still requires, as it has required in all of the statute revisions since 1879, that a claimant "shall present his said demand to the probate court" for allowance within the period of time prescribed by said section of the administration statute. This court, in our decisions and opinions in the Home Insurance Company case, supra, and in the instant certiorari proceeding, has in no wise departed from our rulings, holdings, and conclusions, and from our construction of Section 195, Revised Statutes 1909, prior to its amendment in 1911 and 1917, as announced in the Rassieur and Keys cases, supra. If, by our construction of Section 195, Revised Statutes 1909, as amended in 1911, and, particularly, by our apparent construction of the clause, "in the manner provided by law," as used in the said section both before and after its amendment in 1911, in the Home Insurance Company case, we have, by judicial construction, reduced the time within which a claimant may exhibit his demand to the administrator or executor of a decedent's estate, and present, or file, the same in the probate court, for allowance, from 365 days to 355 days, under certain hypothesized circumstances and in certain hypothetical instances, then, by parity of reasoning, the effect of our rulings, holdings, and conclusions, as announced in the Rassieur and Keys cases, in construing the same section of the statute, and the identical clause therein, prior to its amendment in 1911, was to reduce, by judicial construction, the time within which a claimant might present, or file, his demand in the probate court, for allowance, from two years to one year and 355 days, under the same hypothesized circumstances, in the absence, of course, of a waiver by the administrator or executor, had and done before the running, or bar, of the period of limitation prescribed by said section, of service of the statutory written notice prescribed by Sections 203 and 204, Revised Statutes 1909 (now Secs. 194 and 195, R.S. 1919).
The administration statute is a procedural statute, i.e., it is a statute, or law, which prescribes and lays down the several and successive procedural steps to be followed and taken by a claimant against a decedent's estate, leading to the ultimate establishment and allowance of his demand against such estate; and, therefore, the several integral sections of such administration statute necessarily must be taken, considered and construed together as one, entire, *Page 1151 
composite, whole, and complete, law. [Sutherland on Statutory Construction (2 Ed.) 667, sec. 348.] Such a statute should be so construed as to render it a consistent and harmonious whole, and as will make its several integral sections, or parts, harmonize with each other; and, hence, the several and various sections, or parts, of the statute should be read and construed so that, if possible, all may have their due and conjoint effect, without repugnancy or inconsistency. Otherwise expressed, the several parts, or sections, of such a statute are to be construed in connection with every other part, or section, and all are to be considered as parts of a connected whole, and harmonized, if possible, so as to aid in giving effect to the intention of the lawmakers. [25 R.C.L. 1008, 1009; 36 Cyc. 1128, 1129; Sutherland on Statutory Construction (2 Ed.) 706, sec. 368.] Furthermore, it is an elementary and cardinal rule of construction that effect must be given, if possible, to every word, clause, sentence, paragraph, and section of a statute, and a statute should be so construed that effect may be given to all of its provisions, so that no part, or section, will be inoperative, superfluous, contradictory, or conflicting, and so that one section, or part, will not destroy another. [Sutherland on Statutory Construction (2 Ed.) 731, 732, sec. 380.] Moreover, it is presumed that the Legislature intended every part and section of such a statute, or law, to have effect and to be operative, and did not intend any part or section of such statute to be without meaning or effect. [Idem. p. 919, sec. 491.]
It would seem to be evident, therefore, that this court must have had the foregoing elementary and cardinal rules, or principles, of statutory construction in mind in ruling and deciding the Rassieur and Keys cases, supra, and in therein construing Section 195, Revised Statutes 1909, prior to its amendment in 1911, and the clause, "in the manner provided by law," as used in said section, to be referable to Sections 203 and 204, Revised Statutes 1909 (now Secs. 194 and 195, R.S. 1919), which latter sections of the statute prescribe, in no ambiguous or uncertain terms, the form, manner and time of service of the notice of the presentation of a claimant's demand in the probate court for allowance. Such judicial construction of Section 195, Revised Statutes 1909, had been announced and promulgated by this court long prior to the amendment of said section of the administration statute in 1911, and it is said that "such construction is as much a part of the statute as if plainly written into it originally." [36 Cyc. 1144.] Amendments to a statute are to be construed together with the original statute to which they relate as constituting one law, and as part of a coherent and cohesive system of legislation. [36 Cyc. 1164.] And, where a statute is amended only in part, or as respects only certain isolated and integral sections thereof, and the remaining sections or parts of the statute are allowed and left to stand unamended, unchanged, and apparently unaffected, by the amendatory act or acts, it is presumed *Page 1152 
that the Legislature intended the unamended and unchanged sections or parts of the original statute to remain operative and effective, as before the enactment of the amendatory act; and where the unamended and unchanged sections or parts of the original statute have been construed by the highest court of the State, the Legislature is presumed to have been familiar with their judicial construction, and to have adopted, recognized, and continued such judicial construction as a part of the unamended and unchanged sections, or parts of the statute. [36 Cyc. 1153.] Moreover, in the construction of amendments to a statute, the legislative body, in enacting the amendment, will be presumed to have had in mind all existing, unamended and unchanged provisions and sections of the statute, and to have had in mind, also, the judicial construction given to such existing, unamended and unchanged provisions and sections of the statute by the highest court of the State. [25 R.C.L. 1067.]
In amending (in 1911) Section 195, Revised Statutes 1909, the Legislature left in that section of the administration statute the clause, "in the manner provided by law," and also left in that section of the statute the existing procedural requirement and step that a claimant must "present his demand to the probate court," for allowance; but such presentation of the demand in the probate court, for allowance, is to be made and done within the time prescribed by the section as amended, i.e., one year, instead of two years, as theretofore. The Legislature did not see fit to amend, modify, or change in any respect, Sections 203 and 204, Revised Statutes 1909, of the same administration statute, which sections prescribe the form, manner and time of the service of the written notice (to the administrator or executor of a decedent's estate) of the presentation, or filing, of a claimant's demand in the probate court for allowance. In other words, Sections 203 and 204, Revised Statutes 1909, of the administration statute were left by the Legislature to remain as theretofore, unamended and unchanged by the amendment of 1911. Those sections of the administration statute had been in force and effect for many years prior to the statute revision of 1909, and still remain, in their original form and language, as a part of the present revision of the administration statute (Secs. 194 and 195, R.S. 1919). Had the Legislature, in amending (in 1911) Section 195, Revised Statutes 1909, so as to require a claimant to "exhibit his demand to the administrator in the manner provided by law, for allowance," in addition to presenting, or filing, his demand in the probate court for allowance, as theretofore, and so as to reduce the time within which such exhibition and presentation of the demand for allowance should be had and done by a claimant from two years to one year, intended that Sections 203 and 204, Revised Statutes 1909, of the then existing administration statute (which sections prescribe and lay down, in clear, certain and positive language, the procedural steps to be followed and taken by a claimant inpresenting, or filing, his demand in *Page 1153 
the probate court for allowance), were to be amended, changed or modified to comply with the amendment of 1911 to Section 195. Revised Statutes 1909, it is reasonable to presume that the Legislature would have so declared in clear and positive terms, without leaving Sections 203 and 204. Revised Statutes 1909, to stand and remain in the same form and language as theretofore, and to be carried forward in the same form and language into the 1919 revision of the administration statute. The Legislature, therefore, must be presumed to have thereby adopted the judicial construction given to said sections, or parts of the administration statute, as well as the judicial construction given to the clause "in the manner provided by law," as contained in Section 195. Revised Statutes 1909 (both before and after the amendment of said section in 1911), by this court in the Rassieur and Keys cases, supra, notwithstanding that the effect of such judicial construction be to require the statutory written notice to the administrator of the presentation, or filing, of claimant's demand in the probate court, for allowance, to be given ten days before the commencement of the next term of the probate court, or the service of such written notice to be waived by the administrator before the bar of the special statute of limitation and to require such ten days to be counted and included as part of the special period of limitation.
The opinion of respondents, under review herein, concedes that the claimant failed to give to the relators, the executors of the Owen M. Dean estate, the written notice of the presentation, or filing, of claimant's demand in the probate court "in the manner provided by law," i.e., in the form, manner and time prescribed and required by Sections 203 and 204, Revised Statutes 1909 (now Secs. 194 and 195, R.S. 1919), and respondents' opinion further discloses that relators did not waive the service of the statutory written notice of the presentation, or filing, of claimant's demand in the probate court for allowance, by entering their appearance in said probate court, until after the one-year special period of limitation had run upon claimant's demand. Hence, respondents' opinion under review herein discloses that the jurisdiction of the probate court over claimant's demand was not invoked in the manner and within the time prescribed by the administration statute, as this court has construed the applicable sections of said statute in the Rassieur and Keys cases, supra, and in the later case of Home Insurance Company v. Wickham, supra, and respondents' opinion further discloses that the relator executors of decedent's estate did not enter their appearance in the probate court until after claimant's demand had been barred by the running of the one-year special statute of limitation, which appearance of relators, under our controlling ruling and holding in Madison County Bank v. Suman's Administrator, 79 Mo. 527, did not relate back to the time when the statutory written notice should have been given to, and served upon, relator executors, or the service thereof should have *Page 1154 
been waived by said executors, so as to have prevented the bar of the special statute of limitation. Respondents' motion for rehearing again directs our attention to the opinion of this court in Stephens v. Bernays, 119 Mo. 143, cited by respondents upon the original submission of this proceeding. Suffice it to say that the opinion in the cited case did not involve a construction of, or ruling upon, the sections of the administration statute which are involved herein, for the reason that claimant in the cited case did not present or file his demand for allowance in the probate court, but elected to sue upon his demand directly in the Federal district court, as provided in another section of the administration statute, by which section the judgment "of a court of record" is made to serve as the allowance and establishment of a demand; hence, no notice of a presentation, or filing, of the demand in the probate court, for allowance, was necessary.
Respondents' motion for rehearing herein has had our careful and thoughtful attention and consideration, and we are of opinion that the motion must be overruled and denied, and it is so ordered.